THE THIRTEENTH COURT OF APPEALS

                                   13-20-00544-CV


                        In re Estate of J.B. Wells Jr., Deceased


                                  On Appeal from the
                        County Court of Gonzales County, Texas
                          Trial Court Cause No. OTH17-9886


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against the

party incurring same.

      We further order this decision certified below for observance.

July 22, 2021